Title: Deed in trust to P. N. Nicholas and W. Nekervis on behalf of TJR and B. Peyton, ca. 11 July 1821, 11 July 1821
From: Randolph, Thomas Jefferson,Peyton, Bernard
To: 

To remove all doubt as to the meaning of the foregoing Deed, I hereby declare that it is meant to extend not only to the note for 4000 dollars for which the said Thomas J. & Bernard are endorsers at the Farmers Bank of Va but to a note of 2500 at said Bank drawn by note endorsed by them, or any which may hereafter be given for a renewal. a continuance thereof; and I do agree that this be taken & considered part of the foregoing Deed & deliver it accordinglywitness my hand & seal thisday of 1821{}